Order entered April 16, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01041-CR
                                    No. 05-13-01042-CR
                                    No. 05-13-01043-CR

                                ANTHONY HILL, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F12-53911-V, F12-53671-V, F12-54044-V

                                         ORDER
         The Court GRANTS the State’s April 14, 2014 second motion for extension of time to

file the State’s brief.

         We ORDER the State to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE